                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  TREMAYNE SPILLMAN,                          :
                                              :
           Plaintiff                          :
                                              :     CIVIL NO. 3:18-CV-1568
     v.                                       :
                                              :          (Judge Caputo)
  DR. KOLLMAN, et al.,                        :
                                              :
           Defendants                         :

                                      MEMORANDUM

       In August 2018, Mr. Spillman initiated this civil rights action after suffering a

basketball injury to his ankle and subsequent injury to his lower back while housed at

SCI-Benner Township.1 (ECF No. 1.) Plaintiff named Dr. Kollman, a contract physician,

and seven Pennsylvania Department of Corrections (DOC) employees as Defendants.2

The DOC Defendants filed an Answer to the Complaint while Dr. Kollman filed a motion

to dismiss. (ECF Nos. 19 and 42.) Mr. Spillman filed an opposition brief (ECF No. 41)

and Dr. Kollman has filed a reply (ECF No. 43). Dr. Kollman’s motion is now ripe for

disposition.    Also pending before the Court is Mr. Spillman’s unbriefed motion for

summary judgment (ECF No. 39) and motion to stay (ECF No. 44) these proceedings

pending his release from custody.




       1
        In May 2019 Mr. Spillman was released on parole and currently resides in Pittsburgh,
Pennsylvania. (ECF No. 45.)
       2
           Separate counsels represent Dr. Kollman and the DOC Defendants.
        For the following reasons, the Court will grant Dr. Kollman’s motion to dismiss,

deem Mr. Spillman’s motion for summary judgment withdrawn, and deny his motion to

stay.



I.      Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) supports the dismissal of a complaint, in

whole or in part, for failure to state a claim upon which relief can be granted. See Fed.

R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 1974, 167 L.Ed.2d

929 (2007)). “[W]here the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged---but not shown---that the

pleader is entitled to relief.” Iqbal, 556 U.S. at 679, 129 S.Ct. at 1950 (internal quotation

marks and brackets omitted).

        Fed. R. Civ. P. 8(a)(2) requires a pleading to contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” A complaint must provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Twombly, 550 U.S. at 555, 127 S.Ct. at 1964. Although Rule 8 “does not require ‘detailed

factual allegations,’ … it [does] demand … more than an unadorned, the defendant-

unlawfully-harmed-me accusation,” and a complaint does not suffice “if it tenders ‘naked

assertions[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678, 129 S.Ct.

at 1949 (quoting Twombly, 550 U.S. at 544, 127 S.Ct. at 1955).



                                            -2-
       When resolving a Rule 12(b)(6) motion, the role of the court is to determine

whether the complaint has “’enough fact[s] to raise a reasonable expectation that

discovery will reveal evidence of’ each element.” United States ex rel. Bookwalter v.

UPMC, No. 18-1693, 2019 WL 4437732, at *3 (3d Cir. Sept. 17, 2019) (quoting Twombly,

550 U.S. at 556, 127 S.Ct. at 1965). In reviewing the sufficiency of the complaint, a court

must take three steps:

              First, it must “tak[e] note of the elements [the] plaintiff must
              plead to state a claim.” Iqbal, 556 U.S. at 675. Second, it
              should identify allegations that, “because they are no more
              than conclusions, are not entitled to the assumption of truth.”
              Id. at 679. See also Burtch v. Milberg Factors, Inc., 662 F.3d
              212, 224 (3d Cir. 2011) (“Mere restatements of the elements
              of a claim are not entitled to the assumption of truth.” (citation
              and editorial marks omitted)). Finally, “[w]hen there are well-
              pleaded factual allegations, [the] court should assume their
              veracity and then determine whether they plausibly give rise
              to an entitlement to relief.” Iqbal, 556 U.S. at 679.

Connelly v. Lane Constr. Corp., 809 F.3d 780, 786-87 (3d Cir. 2016).

       When addressing a Rule 12(b)(6) motion, the court is compelled to accept as true

and must view them in the light most favorable to the plaintiff. Estate of Roman v. City of

Newark, 914 F.3d 789, 795 (3d Cir. 2019)(quoting Warren Gen. Hosp. v. Amgen Inc., 643

F.3d 77, 84 (3d Cir. 2011)). However, the court is not compelled to accept “unsupported

conclusions and unwarranted inferences, or a legal conclusion couched as a factual

allegation.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (quoting Baraka v.

McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)). In ruling on a motion to dismiss, the court

may only consider “documents that are attached to or submitted with the complaint, and

any matters incorporated by reference or integral to the claim, items subject to judicial

notice, matters of public record, orders, [and] items appearing in the record of the case.”



                                            -3-
Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (citations and internal

quotations marks omitted).

        A complaint filed by a pro se plaintiff must be liberally construed and “held ‘to less

stringent standards than formal pleadings drafted by lawyers.’” Fantone v. Latini, 780 F.3d

184, 193 (3d Cir. 2015) (quoting Haines v. Kerner, 404 U.S. 519, 520 – 21, 92 S.Ct. 594,

596, 30 L.Ed.2d 652 (1972)); see also Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct.

2197, 2200, 167 L.Ed.2d 1081 (2007). Yet, even a pro se plaintiff’s complaint “must

contain allegations permitting the reasonable inference that the defendant is liable for the

misconduct alleged.” Jackson v. Div. of Developmental Disabilities, 394 F. App’x 950,

951 n. 3 (3d Cir. 2010) (nonprecedential) (quoted case omitted). Federal courts must

grant pro se litigants leave to file a curative amended complaint, even when a plaintiff

does not seek leave to amend, unless such an amendment would be inequitable or futile.

See Estate v. Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 861 (3d Cir.

2014). A complaint that sets forth facts which affirmatively demonstrate that the plaintiff

has no right to recover is properly dismissed without leave to amend. Grayson v. Mayview

State Hosp., 293 F.3d 103, 106 (3d Cir. 2002).

       With these principles in mind, the Court sets forth the background to this litigation,

as Plaintiff alleges it in his Complaint.



II.    Allegations of the Complaint

       The following facts as alleged by Mr. Spillman in his Complaint (ECF No. 1) are

accepted as true:




                                            -4-
       On September 22, 2017, while housed at SCI-Benner, Mr. Spillman injured his left

ankle while playing basketball. The following day Dr. Kollman saw Mr. Spillman and

prescribed him an ace wrap and crutches. At the time, Mr. Spillman had an upper bunk

assignment on the upper tier in the HA housing unit. He asked “the C/O” to move him to

the bottom tier. (Id. at 23.)

       Two days later, on September 25, 2017, Mr. Spillman injured his back when he

“tripped and fell” while attempting to descend a flight of stairs. (Id. at ¶¶ 1-3 and 25.)

Medical staff sent Mr. Spillman to an outside hospital. Later that day, upon his return,

medical staff placed him in the prison’s infirmary overnight. (Id. at ¶ 4.) The next day,

September 26, 2017, Dr. Kollman evaluated Mr. Spillman in the infirmary. (Id. at 26.) Mr.

Spillman claims he returned to his housing unit “without being properly or physically

checked by a doctor of PA and forced to use crutches when [he] desperate[e]ly need[ed]

a wheel chair.” (Id. at 24.) On September 27, 2017, Mr. Spillman went to the medical

unit “and let them know [his] back [was] really bothering [him] from using crutches”. (Id.)

Medical staff issued Mr. Spillman a wheelchair the same day. (Id. at ¶ 5.)

       A nurse evaluated Mr. Spillman on October 2, 2017. (Id. at 26.) On October 6,

2017, PA-C Ackerman evaluated Mr. Spillman’s left ankle and ordered an x-ray which

confirmed “an ankle sprain.” (Id. at ¶ 6.) That day Mr. Spillman exchanged his wheelchair

for a walking cane. (Id.) Three days later, PA-C Ackerman saw Mr. Spillman due to

complaints of severe back pain.       He diagnosed Plaintiff as having possible back

contusions and muscle spasms and prescribed pain medication and muscle relaxers. (Id.

at ¶ 7.) After an October 13, 2017-visit, PA-C Ackerman prescribed physical therapy for




                                          -5-
Mr. Spillman. (Id. at ¶ 8.) For the next five or six-months, Mr. Spillman participated in

physical therapy for his back and utilized a cane to ambulate. (Id. at ¶ 9.)

       The Department of Corrections (DOC) has a policy “Accommodations for Inmates

with Physical Disabilities.” (Id. at ¶ 2.) Dr. Kollman saw Mr. Spillman on September 23,

2017 and September 26, 2017. (Id. at ¶ 10.) Mr. Spillman claims Dr. Kollman failed to

follow protocol by not authorizing his move “from the top tier to the bottom tier after a

serious injury.” (Id.) Dr. Kollman also failed to provide “proper medical care by not

providing [him] a wheelchair immediately after Plaintiff[’s] back injury.” (Id.)

       The DOC Defendants (Sgt. Bickel, Sgt. Paulson, Sgt. Irvin, Sgt. Burk, CO Litzinger,

CO Booterbaugh, and CO Hummel) all worked on Mr. Spillman’s housing unit during the

time he “was forced to walk up and down a flight of stairs with a sprain[ed] ankle and a

set of crutches.” (Id. at ¶¶ 11 – 17.) Mr. Spillman’s “condition was so obvious that [the

DOC Defendants] either knew about [his] condition or purposefully ignored it, therefor

being deliberate[ly] indifferent towards Plaintiff[‘s] safety.” (Id.)

       Mr. Spillman seeks monetary damages and injunctive relief.3 (Id. at 22.)



III.   Discussion

       A.      Mr. Spillman Fails to State an Eighth Amendment Medical
               Claim against Dr. Kollman

       The Eighth Amendment “requires prison officials to provide basic medical

treatment” for those “incarcerated.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)



       3
       Mr. Spillman’s request for injunctive relief is now moot based on his release from prison.
See Cobb v. Yost, 342 F. App’x 858, 859 (3d Cir. 2009).



                                              -6-
(citing Estelle v. Gamble, 429 U.S. 97, 97 S. Ct. 285, 50 L.Ed. 2d 251 (1976)). “[T]the

Eighth Amendment does not apply to every deprivation, or even every unnecessary

deprivation suffered by a prisoner, but only that narrow class of deprivations involving

‘serious’ injury inflicted by prison officials acting with a culpable state of mind.” Hudson v.

McMillan, 503 U.S. 1, 20, 112 S.Ct. 995, 1006, 117 L.Ed.2d 156 (1970) (emphasis in

original).   In the context of prison medical care, to show a violation of the Eighth

Amendment an inmate plaintiff must allege two things. First, he must demonstrate that

the defendant prison officials or employees had a subjective state of mind indicating they

were deliberately indifferent to his medical needs. Second, he must prove that those

medical needs were objectively serious. Pearson v. Prison Health Serv., 850 F.3d 526,

534 (3d Cir. 2017).

       An objectively serious medical need “must be such that a failure to treat can be

expected to lead to substantial and unnecessary suffering, injury, or death. Moreover,

the condition must be one that has been diagnosed by a physician as requiring treatment

or one that is so obvious that a lay person would easily recognize the necessity for a

doctor’s attention.” Woloszyn v. Cty. of Lawrence, 396 F.3d 314, 320 (3d Cir. 2005). “To

act with deliberate indifference to serious medical needs is to recklessly disregard a

substantial risk of serious harm.” Giles v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009).

Disagreements between an inmate and a physician over the inmate’s proper medical care

does not rise to the level of an Eighth Amendment claim for the denial of medical care.

See Durmer v. O'Carroll, 991 F.2d 64, 68 (3d. Cir. 1993) (citing Monmouth Cty. Corr. Inst.

Inmates v. Lanzaro, 834 F.2d 326, 346–47 (3d Cir.1987)). Likewise, claims of medical

negligence are insufficient to state a claim for deliberate indifference. Rouse, 182 F.3d



                                            -7-
at 197. Without the requisite mental state, a prison official’s conduct alone will not

constitute deliberate indifference. See Farmer v. Brennan, 511 U.S. 825, 837-39, 114

S.Ct. 1970, 1979-80, 128 L.Ed.2d 811 (1994). “[T]he official[s] must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm

exists, and [they] must also draw the inference.” Id. at 837, 114 S.Ct. at 1979. “[A]n

official’s failure to alleviate a significant risk that he should have perceived but did not …

[cannot] be condemned as the infliction of punishment.” Id.

       Mr. Spillman contends Dr. Kollman failed to provide him with adequate medical

care because he failed to: (1) modify his housing assignment after issuing him crutches

on September 23, 2017; and (2) issue him a wheelchair, rather than crutches, after

injuring his back on September 26, 2017. Dr. Kollman moves to dismiss on the grounds

that Mr. Spillman fails to allege that he knowingly ignored a serious medical need as

required to state a § 1983 deliberate indifference medical claim. The Court agrees.

       First, Mr. Spillman’s ankle sprain does not rise to the level of a serious medical

need, and thus, he has not met the objective component necessary to establish a violation

of the Eighth Amendment. See Bacon v. Harder, 248 F. App’x 759 (7th Cir. 2007)

(“Bacon's ankle sprain did not constitute a serious medical need.”); Chatin v. Artuz, 28 F.

App’x. 9, 10 - 11 (2d Cir. 2001) (summary order) (“[Plaintiff]’s condition, which medical

staff at various stages of his treatment diagnosed as a sprained ankle, a bone spur, and

a neuroma, did not rise to the level of seriousness that the Eighth Amendment requires”).

Based on the above, Mr. Spillman’s ankle sprain does not rise to the level of a serious

medical need, and, therefore, he has not met the objective component necessary to

establish a violation of the Eighth Amendment. However, even if Mr. Spillman had a



                                            -8-
serious medical need, he has not established the Dr. Kollman was deliberately indifferent

to that need.

       The subjective component of Mr. Spillman’s claim requires he plead that Dr.

Kollman’s actions were “subjective recklessness” in the face of a serious medical

condition. See Farmer, 511 U.S. at 839 – 40, 114 S.Ct. at 1980. Dr. Kollman contends

Mr. Spillman has failed to demonstrate that he had the requisite state of mind to meet the

subjective component of deliberate indifference. The Court agrees. First, Mr. Spillman

does not allege in his Complaint that Dr. Kollman was aware of Mr. Spillman’s top

bunk/top tier assignment. Second, Mr. Spillman does not allege he asked Dr. Kollman to

adjust his housing assignment and Dr. Kollman ignored his request. In sum, there are no

allegations in the Complaint that Dr. Kollman consciously disregarded a serious risk of

harm to Mr. Spillman simply based on his use of crutches in the prison’s general

population. Mr. Spillman’s argument that the obviousness of the risk is conclusory absent

allegations of Dr. Kollman’s notification of a hazard faced by Mr. Spillman. Additionally,

as Defendant Kollman suggests, even if he did not recommend Plaintiff’s movement to a

lower tier exposed Mr. Spillman to a greater risk of injury, the mistake does not rise to the

level of deliberate indifference but sounds in negligence. See Matthews v. Pennsylvania

Dept. of Corr, 613 F. App’x 163, 170 (3d Cir. 2015) (medical defendants’ refusal to

recommend cell reassignment for inmate with cast and crutches was at most negligent

where they otherwise were “attentive” and “saw [the plaintiff] regularly during his

recovery). Here, Dr. Kollman evaluated Mr. Spillman within 24-hours of his initial injury.

Mr. Spillman had access to sick call if he needed follow up care or had concerns as to his

medical care, including his use of crutches due to his housing assignment. Mr. Spillman



                                           -9-
does not claim he informed Dr. Kollman of his upper bunk/upper tier housing status and

did not share his concerns about his housing status with Dr. Kollman prior to his

September 25, 2017- fall. Consequently, Mr. Spillman fails to establish the subjective

component an Eighth Amendment violation with respect to Dr. Kollman’s failure to assign

him a lower bunk/lower tier assignment upon issuing him crutches for his ankle sprain.

      The same is true with respect to Mr. Spillman’s claim that Dr. Kollman should have

issued him a wheelchair on September 26, 2017, rather than crutches immediately upon

his return from the hospital after falling with his crutches. The desire for additional or

different treatment does not suffice by itself to support an Eighth Amendment claim.

Estelle, 429 U.S. at 107, 97 S.Ct. at 292 - 23.         Likewise, Mr. Spillman’s “mere

disagreement as to the proper medical treatment” does not establish a claim of deliberate

indifference. See Monmouth Cty. Corr. Institutional Inmates, 834 F.2d at 346. Mr.

Spillman has not shown that Dr. Kollman’s course of treatment (continuing his crutches

rather than a wheelchair), was medically unacceptable under the circumstances, and that

Dr. Kollman chose it in conscious disregard of an excessive risk to his health. See Watt

v. Herbik, 364 F. App’x 723 (3d Cir. 2010) (failure to provide inmate with crutches and

wheelchair following testicular surgery did not violate Eighth Amendment). Additionally,

the day Mr. Spillman notified the medical department of his increased back pain which he

surmised was because of his crutches, he was issued a wheelchair. Mr. Spillman’s one

day delay in the receipt of a wheelchair does not rise to the level of an Eighth Amendment

claim. While it is true that deliberate indifference may exist when medical treatment is

delayed rather than denied, “[w]here a prisoner has received some medical attention and

the dispute is over the adequacy of the treatment, federal courts are generally reluctant



                                         - 10 -
to second guess medical judgments and to constitutionalize claims which sound in state

tort law.” United States ex rel. Walker v. Fayette Cty., 599 F.2d 573, 575 n. 2 (3d Cir.1979)

(internal quotation marks omitted). As noted above, from the day he fell down the steps

until the day he received a wheelchair, Mr. Spillman received continuing medical

attention. Based on the above, Mr. Spillman’s Eighth Amendment medical claims against

Dr. Kollman will be dismissed with prejudice.



       B.     Mr. Spillman Fails to State an Eighth Amendment Failure
              to Protect Claim against Dr. Kollman

       Prison officials have a duty to provide inmates adequate food, clothing, shelter,

and medical care, and must “take reasonable measures to guarantee” their safety.

Farmer, 511 U.S. at 832, 114 S.Ct. at 1976 (citing Hudson v. Palmer, 468 U.S. 517, 526–

27, 104 S.Ct. 3194, 3200, 82 L.Ed.2d 393 (1984)). To state a constitutional claim for

failure to prevent harm, an inmate must show that he is incarcerated under conditions

posing a substantial risk of serious harm. Farmer, 511 U.S. at 834, 114 S.Ct. 1977 (citing

Helling v. McKinney, 509 U.S. 25, 35, 113 S.Ct. 2475, 2481 - 82, 125 L.Ed.2d 22 (1993)).

Two requirements must be met to establish a constitutional violation based on the failure

to prevent harm: (1) objectively, the alleged deprivation must have been “sufficiently

serious,” in that “the inmate must show that he is incarcerated under conditions posing a

substantial risk of serious harm;” and (2) subjectively, the prison official must have had a

“sufficiently culpable state of mind” manifesting “deliberate indifference” to the inmate's

health or safety. Id.




                                           - 11 -
        Here, accepting the facts of the Complaint as true, Mr. Spillman fails to state a

cause of action under the Eighth Amendment by alleging that Dr. Kollman knowingly

disregarded a substantial risk of serious harm to him by prescribing him the use of

crutches in a prison general population setting without ensuring he was housed on a lower

tier.   Again, Mr. Spillman did not allege that he advised Dr. Kollman of his upper

bunk/upper tier housing status or request a change to his housing status due to his injury

or advise Dr. Kollman of his exposure to a specific risk (ex: wet floors, lack of coordination

with crutches) during the period he was using crutches. Plaintiff has not shown that the

use of crutches in a general population setting, even for an inmate housed on an upper

tier, poses a substantial risk of serious harm to the inmate’s health or safety. Any user of

crutches, whether restricted to a ground floor or not, is at risk of falling. However, that is

a risk faced by many members of the public at large 4 and does not violate the Eighth

Amendment. See Reynolds v. Powell, 370 F.3d 1028, 1031-32 (10th Cir. 2004) (standing

water in shower area did not pose a substantial risk of serious harm even when plaintiff

was using crutches); see also Brinkley v. Smeal, No. 1:CV-10-0224, 2010 WL 5391276,

at *5 (M.D. Pa. Dec. 22, 2010) (Eighth Amended claim of inmate using crutches dismissed

with prejudice as “slipping and falling on ice fails to state an Eighth Amendment claim.”)

However, one court has found that an inmate with a leg cast and crutches, a history of an

inability to maneuver on crutches which included falls, and who had a physician’s

recommendation for handicap housing which was denied by prison staff, had alleged


        4
         School students, of all ages, who use crutches and switch classes or buildings, and
ambulate to dining halls must also navigate obstacles like Mr. Spillman. Mr. Spillman does not
plead that he was exposed to a greater hazard than that faced by any member of the general
public who use crutches.



                                           - 12 -
sufficient facts outside of the usual slip-and-fall case so as to reverse summary judgment

on his failure to protect claim. See Frost v. Agnos, 152 F.3d 1124, 1129 (9th Cir. 1998).

The facts of Mr. Spillman’s case are not like those in Frost. Mr. Spillman did not have a

known history of difficulty using his crutches or frequent falls with his crutches. He did

not ask Dr. Kollman to modify his housing status, file grievances concerning his need for

accommodation, or otherwise alert Dr. Kollman of his difficulty using his crutches in

general population. Under the facts plead by Mr. Spillman, his allegations do not amount

to more than a slip-and-fall case, which is at most, a claim of negligence. While Mr.

Spillman argues that he “should not have to ask Defendant Kollman to do his job, it is his

responsibility to authorize [him] being moved,” (ECF No. 41 at 2), again, he does not

suggest Dr. Kollman was aware of any substantial risk to his safety strictly based on the

issuance of crutches in the prison setting.         Moreover, contrary to Mr. Spillman’s

assertions, the existence of the DOC’s Reasonable Accommodation for Inmates with

Disabilities policy does not impose knowledge of a substantial risk to his safety or liability

upon Dr. Kollman. The DOC’s policy states that “[i]t is the policy of the Department to

establish procedures for an inmate to request an accommodation for a qualified disability

that affects a major life activity”. (Id. at 4) (emphasis added). Mr. Spillman does not

suggest he requested an accommodation based on his receipt of crutches for an ankle

sprain and that Dr. Kollman denied his request. Accordingly, Plaintiff has failed to allege

facts sufficient for the Court to conclude that his Eighth Amendment conditions of

confinement claim should proceed against Dr. Kollman because he has failed to allege:

(1) that the deprivation alleged was objectively, sufficiently serious; and (2) that Dr.




                                           - 13 -
Kollman acted with deliberate indifference to an excessive risk to his health and/or safety

as required by Farmer.



       C.     Mr. Spillman’s Motion for Summary Judgment

       Mr. Spillman filed a motion for summary judgment against all Defendants on

January 8, 2019. (ECF No. 39). Although he filed a statement of material facts not in

dispute and supporting exhibits, he failed to file a supporting brief as required by Pa. M.D.

Local Rule 7.5. Accordingly, Mr. Spillman’s motion for summary judgment will be deemed

withdrawn.



       D.     Mr. Spillman’s Motion to Stay these Proceedings

       On April 22, 2019, Mr. Spillman notified the Court, inter alia, of his then impending

May 21, 2019, parole date. (ECF No. 44.) He also claimed an injury to his finger impeded

his writing ability and incidents of prison staff threatening him to drop his lawsuit. (Id.)

Mr. Spillman sought the Court to stay his action pending his release from prison. The

Court has not heard from Mr. Spillman since his release.

       Based on Mr. Spillman’s release, and the period of time that has passed since his

release, his motion to stay these proceeding will be denied as moot.




                                           - 14 -
IV.    Leave to Amend

       When a complaint fails to present a prima facie case of liability, courts should

generally grant leave to amend before dismissing a complaint. See Grayson, 293 F.3d at

108; Shane v. Fauver, 213 F.3d 113, 116-17 (3d Cir. 2000). Specifically, the Third Circuit

has admonished that when a complaint is subject to dismissal for failure to state a claim,

courts should liberally grant leave to amend “unless such an amendment would be

inequitable or futile.” Phillips, 515 F.3d at 245 (citing Alston v. Parker, 363 F.3d 229, 235

(3d Cir. 2004)). The federal rules allow for liberal amendments in light of the “principle

that the purpose of pleading is to facilitate a proper decision on the merits.” Foman v.

Davis, 371 U.S. 178, 182 (1962) (citations and internal quotations omitted). In the matter

sub judice, the Court concludes that Plaintiff is unable to cure the deficiencies of the

Complaint with respect to Dr. Kollman and affording him leave to amend would be futile.



V.     Conclusion

       Based on the foregoing, Dr. Kollman’s motion to dismiss will be granted. An

appropriate order shall issue.

       An appropriate order follows.



Date: October 7, 2019                     /s/ A. Richard Caputo_______
                                          RICHARD CAPUTO
                                          United States District Judge




                                           - 15 -
